DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 01/08/2021 for application 16/132430.  Claims 1-16 are examined.
Claim Objections
Claims 1, 6, 11 are objected to because of the following informalities:  
Regarding Claims 1, 6 and 11:
The recitations “the air injection port” (ll. 9 &10 in claim 1; ll. 10 &11 in claim 6; ll. 18-19 and 20 in claim 11) are believed to be in error for – said each air injection port –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean 6334309.
Regarding Claim 1, Dean teaches an air-shielded fuel injection assembly (Figs. 1-2, 4) for use in a combustion chamber of a turbine (Abstract), the assembly comprising: 

an air manifold 58 including a plurality of air injection ports 20, 21, each air injection port formed downstream of an associated with a fuel injection port 22 of the plurality of fuel injection ports 22,23 (Fig. 4),
the air injection port is separated from the associated fuel injection port by a distance (Fig. 4), the air injection port configured to inject a flow of air radially outward into the annular cavity 60 of the mixer assembly 10 and downstream of the plurality of fuel injection ports (Fig. 4), introducing a downstream air curtain extending radially outward into the annular cavity 60 and downstream of an associated fuel injection column, the downstream air curtain at least partially wrapping about the associated fuel injection column in a manner to steer the trajectory of a plurality of injected fuel droplets of the fuel injection column, minimize recirculation upstream of the fuel injection column and increase penetration of the fuel injection column into the annular cavity (desired result).
The recitation “the air injection port configured to inject a flow of air radially outward into the annular cavity and downstream of the plurality of fuel injection ports introducing a downstream air curtain extending radially outward into the annular cavity and downstream of an associated fuel injection column, the downstream air curtain at least partially wrapping about the associated fuel injection column in a manner to steer the trajectory of a plurality of injected fuel droplets of the fuel injection column, minimize recirculation upstream of the fuel injection column and increase penetration of the fuel injection column into the annular cavity (desired result)” is directed to a desired result of the intended use of the air injection port. 
Dean’s plurality of air injection ports 20, 21 formed downstream of a plurality of fuel injection ports 22, 23 are capable of injecting a flow of air radially outward into the annular cavity and downstream of the plurality of fuel injection ports introducing a downstream air curtain extending radially outward into the annular cavity and downstream of an associated fuel injection column, the downstream air curtain would be at least partially wrapping about the associated fuel injection column in a manner to steer the trajectory of a plurality of injected fuel droplets of the fuel injection column, and would minimize recirculation Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
Regarding Claim 6, Dean teaches a mixer assembly (Figs. 1-2, 4) for use in a combustion chamber of a turbine engine (Abstract), the assembly comprising: 
a mixer 62 including a main housing and defining an annular cavity 60; 
an air-shielded fuel injection assembly 10 in fluid communication with the annular cavity 60, the air-shielded fuel injection assembly comprising: 
a plurality of fuel injection ports 22, 23, each fuel injection port configured to inject a fuel radially outward into the annular cavity 60 introducing a fuel column extending radially outward into the annular cavity 60 (Fig. 4); and 
a plurality of air injection ports 20, 21, each air injection port formed downstream of an associated fuel injection port (Fig. 4) 
and the air injection port is separated from the associated fuel injection port by a distance (Fig. 4), 
the air injection port configured to inject a flow of air radially outward into the annular cavity 60 and downstream of the plurality of fuel injection ports introducing a downstream air curtain extending radially outward into the annular cavity 60 and downstream of an associated fuel injection column (Fig. 4), the downstream air curtain at least partially wrapping about the associated fuel injection column in a manner to steer the trajectory of a plurality of injected fuel droplets of the fuel injection column, minimize recirculation upstream of the fuel injection column and increase penetration of the fuel injection column into the annular cavity (desired result); and 
a swirler 13 positioned upstream from the air-shielded fuel injection assembly 10 and having a plurality of vanes for swirling air traveling through the swirler 13 (Fig. 4).
The recitation “the air injection port configured to inject a flow of air radially outward into the annular cavity and downstream of the plurality of fuel injection ports introducing a downstream air curtain extending radially outward into the annular cavity and downstream of an associated fuel injection column, the downstream air curtain at least partially wrapping about the associated fuel injection column in a manner to steer the trajectory of a plurality of injected fuel droplets of the fuel injection column, minimize recirculation upstream of the fuel injection column and increase penetration of the fuel injection column into the annular cavity (desired result)” is directed to a desired result of an intended use for the air injection port. 
Dean’s plurality of air injection ports 20, 21 formed downstream of a plurality of fuel injection ports 22, 23 are capable of injecting a flow of air radially outward into the annular cavity and downstream of the plurality of fuel injection ports introducing a downstream air curtain extending radially outward into the annular cavity and downstream of an associated fuel injection column, the downstream air curtain would be at least partially wrapping about the associated fuel injection column in a manner to steer the trajectory of a plurality of injected fuel droplets of the fuel injection column, and would minimize recirculation upstream of the fuel injection column and increase penetration of the fuel injection column into the annular cavity.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
Regarding Claim 11, Dean teaches a turbine engine assembly comprising: 
a compressor section; a combustor section, and a turbine section (Abstract), 
the compressor section, the combustor section and the turbine section are configured in a downstream axial flow relationship (col. 1, ll. 6-10), the combustor section comprising: 
a combustion chamber (col. 1, l. 9); and 
a mixer assembly (Fig. 1) disposed in the combustion chamber, the mixer assembly comprising: 
a mixer 62 including a main housing and defining an annular cavity 60;

a plurality of fuel injection ports 22, 23, each fuel injection port configured to inject a fuel radially outward into the annular cavity 60 introducing a fuel column extending radially outward into the annular cavity 60; and 
a plurality of air injection ports 20, 21, each air injection port formed downstream of an associated fuel injection port (Fig. 4) and the air injection port is separated from the associated fuel injection port by a distance (Fig. 4), the air injection port configured to inject a flow of air radially outward into the annular cavity 60 and downstream of the plurality of fuel injection ports introducing a downstream air curtain extending radially outward into the annular cavity 60 and downstream of an associated fuel injection column (Fig. 4) introduced by an associated fuel injection port of the plurality of fuel injection ports 20, 21, the downstream air curtain at least partially wrapping about the associated fuel injection column in a manner to steer the trajectory of a plurality of injected fuel droplets of the fuel injection column, minimize recirculation upstream of the fuel injection column and increase penetration of the fuel injection column into the annular cavity 60 (desired result); 
and a swirler 13 positioned upstream from the air-shielded fuel injection assembly 10 and having a plurality of vanes for swirling air traveling through the swirler 13 and provide an upstream swirl crossflow (desired result).
The recitation “the air injection port configured to inject a flow of air radially outward into the annular cavity of the mixer assembly and downstream of the plurality of fuel injection ports introducing a downstream air curtain extending radially outward into the annular cavity and downstream of an associated fuel injection column introduced by an associated fuel injection port of the plurality of fuel injection ports, the downstream air curtain at least partially wrapping about the associated fuel injection column in a manner to steer the trajectory of a plurality of injected fuel droplets of the fuel injection column, minimize recirculation upstream of the fuel injection column and increase penetration of the fuel injection column into the annular cavity
The recitation “provide an upstream swirl crossflow (intended use)” is directed to an intended use for the swirler. 
Dean’s plurality of air injection ports 20, 21 formed downstream of a plurality of fuel injection ports 22, 23 are capable of injecting a flow of air radially outward into the annular cavity of the mixer assembly and downstream of the plurality of fuel injection ports introducing a downstream air curtain extending radially outward into the annular cavity and downstream of an associated fuel injection column introduced by an associated fuel injection port of the plurality of fuel injection ports, the downstream air curtain would be at least partially wrapping about the associated fuel injection column in a manner to steer the trajectory of a plurality of injected fuel droplets of the fuel injection column, and would minimize recirculation upstream of the fuel injection column and increase penetration of the fuel injection column into the annular cavity.  
Additionally, Dean’s swirler 13 is capable of providing an upstream swirl crossflow.
Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
Regarding Claims 2, 7 and 12, Dean teaches the invention as claimed and discussed above in claims 1, 6, and 11, respectively, and Dean further teaches
the air-shielded fuel injection assembly is tunable (implied by turning on-off the fuel and/or air supply) to adjust fuel-air mixing in the assembly to achieve low NOx emissions (intended use).
The recitation “the air-shielded fuel injection assembly is tunable to adjust fuel-air mixing in the assembly to achieve low NOx emissions (intended use)” is directed to an intended use for air-shielded fuel injection assembly. 
Dean’s air-shielded fuel injection assembly (seen in Figs. 1-2, 4) is capable of being tuned to adjust fuel-air mixing in the assembly to achieve low NOx emissions.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
Regarding Claims 3, 8 and 13, Dean teaches the invention as claimed and discussed above in claims 1, 6, and 11, respectively, and Dean further teaches 
the fuel manifold is in fluid communication with a source of fuel and the air manifold is in fluid communication with a source of air (compressor) (Abstract).
Regarding Claims 5, 10 and 15, Dean teaches the invention as claimed and discussed above in claims 1, 6, and 11, respectively, and Dean further teaches 
a center of each of the plurality of air injection ports is aligned with a center of the associated fuel injection port along a vector forming a flow angle of a fuel trajectory in the fuel injection column introduced by the fuel injection port (Fig. 4).
Regarding claim 16, Dean teaches the invention as claimed and discussed above in claim 11, and Dean further teaches 
the assembly comprises a gas turbine engine (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Khan 2010/0281876.
Regarding Claims 4, 9, and 18, Dean teaches the invention as claimed and discussed above in Claims 1, 6 and 11, respectively.  However, Dean, does not teach each of the plurality of air injection ports has a substantially rectangular configuration.
Khan teaches it was known to use a substantially rectangular configuration of the air injection port 6 (fig. 11) downstream of the fuel injector 4 (paragraph [0018], “It should be appreciated that the inert gas and/or less reactive fuel may also be injected just after the highly reactive fuel”). (Emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substantially rectangular configuration for each air injection port in Dean, as taught by Khan, since it has been held that a simple substitution of one known element (oval air injection port of Dean) for another (rectangular air injection port of Khan) to obtain predictable results (i.e., provide air downstream of fuel into a mixer) supports a conclusion of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments, filed 01/08/2021, with respect to claims 1-16 being anticipated or, in the alternative, being obvious have been considered but they are not persuasive, and the same combination of the same references used in the previous Office Action, still applies to the amended claims, used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Regarding the 35 U.S.C. 103 rejections of independent claims 1, 11, and 16:
Applicant argues (pp. 8-9 of Remarks) that prior art Dean fails to teach a plurality of air injection ports that are “configured to inject a flow of air radially outward into the annular cavity of the mixer assembly and downstream of the plurality of fuel injection ports, introducing a downstream air curtain extending radially outward into the annular cavity and downstream of an associated fuel injection column, the downstream air curtain at least partially wrapping about the associated fuel injection column in a manner to steer the trajectory of a plurality of injected fuel droplets of the fuel injection column, minimize recirculation upstream of the fuel injection column and increase penetration of the fuel injection column into the annular cavity.”  Applicant further argues (p. 10 of Remarks) that prior art Dean “injects a very high jet momentum to atomize/vaporize the droplets of fuel. As Dean is atomizing/vaporizing the droplets of fuel, Dean is not providing steering of the trajectory or the increasing of penetration of the fuel injection column” which is opposite from the applicant’s injection ports 102 that “inject a low momentum stream of air that steers the trajectory of the plurality of injected fuel droplets of the fuel injection column, minimizes recirculation upstream of the fuel injection column and increases penetration of the fuel injection column into the annular cavity.”
However, prior art Dean teaches (in Figs, 2 & 4) a fuel manifold 25 including a plurality of fuel injection ports 22, 23, each fuel injection port configured to inject a fuel radially outward into an annular cavity 60 of a mixer assembly 10 introducing a fuel injection column extending radially outward into the annular cavity 60; and an air manifold 58 including a plurality of air injection ports 20, 21, each air injection port formed downstream of an associated with a fuel injection port 22 of the plurality of fuel injection ports 22,23, the air injection port is separated from the associated fuel injection port by a distance (seen in Figs. 2 & 4), the air injection port configured to inject a flow of air radially outward into the annular cavity 60 of the mixer assembly 10 and downstream of the plurality of fuel injection ports 22,23.  
Dean’s plurality of air injection ports 20, 21 formed downstream of a plurality of fuel injection ports 22, 23 are capable of injecting a flow of air radially outward into the annular cavity and downstream of the plurality of fuel injection ports introducing a downstream air Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741                                                                                                                                                                                                        
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741